Citation Nr: 1422748	
Decision Date: 05/20/14    Archive Date: 05/29/14

DOCKET NO.  11-25 679	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for a psychiatric disability, to include dysthymic disorder and obsessive-compulsive disorder (psychiatric disability).

2.  Entitlement to service connection for a psychiatric disability.


ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty from October 1959 to April 1960 and from October 1961 to August 1962.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.   

The Veteran was scheduled for a travel board hearing with a Veterans Law Judge on April 8, 2014, and he was notified of the hearing by VA letter dated February 26, 2014.  As he failed to appear for the scheduled hearing without explanation, his hearing request is considered withdrawn.   38 C.F.R. § 20.704(d) (2013).

A letter was received by VA in April 2013 in which the Veteran's attorney withdrew from representation of the veteran effective immediately; the attorney sent a copy of the letter to the Veteran.  The above-noted February 2014 VA letter to the Veteran notified him that if he did not have a representative, it was not too late to choose one.  Although the letter provided the Veteran with information on obtaining an accredited representative, he has not appointed a new representative.

The now reopened issue on appeal is remanded to the RO via the Appeals Management Center in Washington, DC.  


FINDINGS OF FACT

1.  Entitlement to service connection for a psychiatric disability was originally denied by the Board in April 1992.  The claim was reopened and remanded by the Board in December 1996, and the reopened claim was denied by the Board in September 1997. 

2.  Evidence received since the September 1997 Board denial raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for a psychiatric disability.

CONCLUSIONS OF LAW

1.  The September 1997 Board decision is final.  38 U.S.C.A. § 7104(b) (West 2002), 38 C.F.R. §§ 3.104, 20.1100 (1997); currently, 38 U.S.C.A. 
§ 7104(b) (West 2002), 38 C.F.R. §§ 3.104, 20.1100 (2013).

2.  Evidence received since the September 1997 Board decision is new and material; and therefore, the claim of entitlement to service connection for a psychiatric disability is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify a claimant of information and evidence necessary to substantiate the claim and redefined its duty to assist in obtaining such evidence.  38 U.S.C.A. §§ 5102 , 5103, 5103A, and 5107 (West 2002); 38 C.F.R. §§ 3.102 , 3.156, 3.159, 3.326 (2013). 

In this case the Board is granting the Veteran's request to reopen the previously denied claim for service connection for a psychiatric disability.  Given the favorable disposition of this issue, which is not prejudicial to the Veteran, the Board need not assess VA's compliance with the VCAA.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).


Analysis of the Claim

The Veteran seeks to reopen a claim of service connection for a psychiatric disability, which he contends was incurred or aggravated as a result of military service.  

In general, unappealed rating decisions are final.  See 38 U.S.C.A. § 7104.  A final decision cannot be reopened unless new and material evidence is presented.  Pursuant to 38 U.S.C.A. § 5108, VA must reopen a finally disallowed claim when "new and material" evidence is presented or secured with respect to that claim.  

"If new and material evidence is presented or secured with respect to a claim that has been disallowed, [VA] shall reopen the claim and review the former disposition of the claim."  See Thompson v. Derwinski, 1 Vet. App. 251, 253 (1991); see also Knightly v. Brown, 6 Vet. App. 200 (1994).  

"New" evidence means existing evidence not previously submitted to agency decisionmakers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unsubstantiated fact necessary to substantiate the claim.  

New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  
In determining whether evidence is new and material, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

When a claim to reopen is presented under section 5108, VA must first determine whether the evidence presented or secured since the last final disallowance of the claim is new and material.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  There must be new and material evidence as to any aspect of the Veteran's claim that was lacking at the time of the last final denial in order to reopen the claim.  See Evans v. Brown, 9 Vet. App. 273 (1996).  Consequently, there would need to be evidence that the Veteran currently has a psychiatric disability due to service.  

The Court recently held that the law should be interpreted to enable reopening of a claim, rather than to preclude it.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

Entitlement to service connection for a psychiatric disability was originally denied by the Board in April 1992.  The claim was reopened and remanded by the Board in December 1996, and the reopened claim was denied by the Board in September 1997 because the Veteran's psychiatric disorder was considered to have preexisted service with no chronic increase in disability therein.  The September 1997 Board denial is final.  38 U.S.C.A. § 7105(c) (West 2002), 38 C.F.R. §§ 3.104, 20.1100 (1997); currently, 38 U.S.C.A. § 7105(c) (West 2002), 38 C.F.R. §§ 3.104, 20.1100 (2013).

The evidence on file at the time of the September 1997 Board decision consisted of the Veteran's service treatment records, private treatment records dated from September 1967 May 1983 to February 1995, VA treatment and evaluation reports dated from July 1988 to November 1993, and a transcript of the Veteran's personal hearing at the RO in February 1995.  

The Veteran's service treatment records, including entrance and separation medical history and medical examination reports for both periods of service, do not reveal any complaints or clinical findings of a psychiatric disability.  However, there is evidence that the Veteran had possible psychiatric problems prior to service entrance and subsequent to final service discharge.

Evidence received since September 1997 consists of an October 2009 statement from M. L. Walsh, Ph. D., VA treatment reports dated through July 2013, and the Veteran's written statements.  

According to the October 2009 statement from Dr. Walsh, who remembers treating the Veteran for psychiatric problems, possibly as early as 1980, when he worked for VA, the Veteran's contention that his problems were associated with service appeared quite plausible.  The VA treatment records received since September 1997 continue to show treatment for psychiatric disability.

The Board has reviewed the evidence received into the record since the September 1997 Board denial and finds that new and material evidence has been submitted sufficient to reopen the claim for service connection for a psychiatric disability.  

The October 2009 statement is new because it had not previously been received by VA, and it is material because it relates to the element of whether the Veteran has a current psychiatric disability that is related to service.  As such, it raises a reasonable possibility of substantiating the claim for service connection for a psychiatric disability, as it bears upon one element of a claim for service connection.


ORDER

New and material evidence having been received, the Veteran's claim for entitlement to service connection for a psychiatric disability is reopened, and to that extent only, the appeal is granted.


REMAND

The Board has found that the Veteran has submitted new and material evidence to reopen his claim of entitlement to service connection for a psychiatric disability.  The Board finds that remand is required to develop the claim further.  Although Dr. Walsh appears to relate the Veteran's post-service psychiatric problems to service, he did not discuss the relevant evidence of record and did not provide a clear rationale for his opinion.  Consequently, the Board finds that a VA examination should be obtained to determine the nature and etiology of any acquired psychiatric disability.  

VA law provides that a Veteran is presumed to be in sound condition, except for defects, infirmities or disorders noted when examined, accepted, and enrolled for service, or where clear and unmistakable evidence establishes that an injury or disease existed prior to service and was not aggravated by service.  38 U.S.C.A. 
§ 1132 (West 2002).  The presumption of soundness attaches only where there has been an induction examination during which the disability about which the Veteran later complains was not detected.  See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  The regulations provide expressly that the term "noted" denotes "[o]nly such conditions as are recorded in examination reports," 38 C.F.R. § 3.304(b), and that "[h]istory of preservice existence of conditions recorded at the time of examination does not constitute a notation of such conditions."  Id.  

The provisions of 38 C.F.R. § 3.304(b) (2013) require that VA, rather than the claimant, bear the burden of proving that the disability at issue pre-existed entry into service, and that the disability was not aggravated by service, before the presumption of soundness on entrance into active service may be rebutted.  See also Cotant v. Principi, 17 Vet. App. 116 (2003).

Although there is evidence on file that the Veteran had psychiatric problems prior to service entrance, there were no psychiatric complaints or findings on medical history reports and medical examinations prior to entrance for either of the Veteran's periods of active service.  

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Ask the Veteran to identify all treatment, both VA and non-VA, that he has received for a psychiatric disability prior to either period of service, or since July 2013, which is the date of the most recent medical evidence on file.  All attempts to obtain records must be documented in the claims file and all responses noted.  If private medical records are identified by the Veteran, the RO must make 2 attempts to obtain these records, unless the first attempt makes it clear that further attempts would be futile.  If, after making reasonable attempts to secure the named records, the RO is unable to secure same, notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts made to obtain those records; (c) describe any further action to be taken with respect to the claim; and (d) notify the Veteran that he is ultimately responsible for providing the evidence.  Give the Veteran an opportunity to respond.    

2.  Schedule the Veteran for a VA examination by an appropriate health care provider to determine the nature and etiology of any current psychiatric disability.  The following considerations will govern the examination:

a.  The claims folder, including a copy of this remand, and all records on Virtual VA must be made available to the examiner, and the examiner must specify in the examination report that the claims file and Virtual VA records have been reviewed.  The examiner must specify the dates encompassed by the Virtual VA records that were reviewed.  

b.  After reviewing the claims files and examining the Veteran, the examiner must provide an opinion on whether the Veteran's psychiatric disability clearly and unmistakably preexisted service and, if so, whether there is clear and unmistakable evidence that the disability was not aggravated (increased in disability beyond the natural progress of the condition) by service.  If the Veteran's psychiatric disability did not clearly and unmistakably preexist service, the examiner will provide an opinion on whether it is at least as likely as not that the disability was incurred in or aggravated by service.  

The term 'clear and unmistakable evidence' means obvious, manifest, undebatable.

c.  In all conclusions, the examiner must identify and explain the medical basis or bases, with identification of the evidence of record.  If the examiner is unable to render an opinion without resort to speculation, he or she must so state, and explain why.

d.  If the examiner responds to the above inquiries that he/she cannot so opine without resort to speculation, the examiner must clarify whether there is evidence that must be obtained in order to render the opinion non-speculative.  Thereafter, the RO/AMC must attempt to obtain such evidence.  
   
The term 'at least as likely as not' does not mean 'within the realm of medical possibility.'  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it. 

Any necessary tests or studies must be conducted, and all clinical findings will be reported in detail and correlated to a specific diagnosis.  The report prepared must be typed.

3.  Notify the Veteran that it is his responsibility to report for the above examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2013).  In the event that the Veteran does not report for the VA examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address of record.  It will also be indicated whether any notice that was sent was returned as undeliverable.

4.  After the above, readjudicate the Veteran's claim for service connection for a psychiatric disability on a de novo basis.  If the benefit sought on appeal remains denied, provide a supplemental statement of the case to the Veteran and an appropriate period of time in which to respond.  Thereafter, return the appeal to the Board for appellate review. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
The RO and the Veteran are advised that the Board is obligated by law to ensure that the RO complies with its directives, as well as those of the appellate courts.  It has been held that compliance by the Board or the RO is neither optional nor discretionary.  Where the remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


